Citation Nr: 9922113	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches with dizziness and stuttering 
speech.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 9, 1943, 
to December 22, 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In January 1999, the RO wrote to the veteran to inquire 
whether he wanted a Travel Board hearing.  The veteran 
clarified later that month that he did not want a hearing 
prior to his appeal being sent to the Board.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran sustained a head injury prior to service, 
which resulted in residuals prior to service of becoming 
dizzy and falling.  

3.  The veteran's residuals of a head injury, including 
dizziness did not increase in disability during service.  

4.  The veteran's residuals of a head injury of headaches and 
stuttering speech, did not manifest themselves until many 
years after service, and were not related to the veteran's 
spell he had in service.  





CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the veteran 
sustained a head injury before service resulting in residuals 
prior to service of becoming dizzy and falling; the 
presumption that the veteran's was sound at enlistment, is 
rebutted. 38 U.S.C.A. § 1111 (West 1991).

2.  The veteran's residuals of a head injury to include 
headaches with dizziness and stuttering speech, were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304 (b), 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in October 1943.  His nervous system was 
evaluated as normal. 

The veteran was hospitalized from December 20, 1943 to 
December 22, 1943.  His chief complaint was that he took 
spells and had a head injury three years prior.  He indicated 
that he had taken a spell on the day prior to admission.  The 
veteran provided a history that in 1940 he was hurt in an 
accident and was rendered unconsciousness.  He stated that he 
was allowed to leave the hospital after one day.  He stated 
that about two months after the accident, he had his first 
"spell", which consisted of becoming dizzy and falling.  He 
stated that since that time, he had had many spells, 
occasionally as often as two in three days.  He stated that 
his eyes bothered him sometimes, which resulted in temporary 
blindness, which could last as long as 5 minutes sometimes.  
The examiner noted scars on various parts of the veteran's 
body.  The veteran stated that such scars came from various 
injuries the veteran had received during spells.  

His blood pressure was 114/68.  Scars were noted on the 
anterior left parietal area, the frontal supraocular area, 
and the right pectoral region.  Final diagnosis was epilepsy, 
post-traumatic, manifested by loss of consciousness, duration 
five to ten minutes, occurring 2-3 times weekly.  

A certificate of disability for discharge dated December 22, 
1943 indicates that the veteran was being recommended for 
discharge on account of epilepsy, post-traumatic.  The report 
of the Board of Medical Examiners indicates that the veteran 
was unfit for service because of epilepsy, post-traumatic, 
manifested by periods of loss of consciousness, duration five 
to ten minutes and occurring two to three times weekly.  It 
was noted that the disease had persisted since trauma 
sustained in 1940 and was considered permanent.  It was noted 
that the disease was not in the line of duty, that it exited 
prior to induction, and that it was not aggravated in or by 
military service.  

In the veteran's August 1996 claim, he indicated that he 
wished to pursue a claim for service connection for a head 
injury.  

In a statement dated November 1996, the veteran indicated 
that he was completely disabled because of diabetes mellitus, 
arthritis, periodic headaches since his fall in World War II, 
and hypertension.  

The veteran underwent a VA examination in December 1996.  
Diagnoses were myopia, presbyopia, background diabetic 
retinopathy in both eye.  

The veteran underwent a VA neurological examination in 
December 1996.  The veteran stated that while he was running 
for cover in 1942, he fell from the second floor, and hit his 
head, sustaining a laceration in the left parietal head 
region.  He stated that he was unconscious and found himself 
in the hospital.  He stated that since that time he had 
speech impediment where he stuttered, word-finding 
difficulty, headaches, and dizziness.  The examiner commented 
that the veteran had diabetic peripheral neuropathy besides 
hypertension and diabetes.  The examiner commented that the 
veteran had posttraumatic events, mainly posttraumatic 
dizziness and stuttering speech.  

The veteran underwent a VA orthopedic examination in December 
1996.  He reported that while in the military he suffered a 
traumatic head injury when he fell down the stairs. 

In the veteran's May 1997 Notice of Disagreement, he stated 
that he was examined before going into the Army, and to his 
knowledge, had no injury on the left side of his head at that 
time, and did not have any seizures or epileptic spells.  The 
veteran stated that this injury occurred while he was in the 
Army.  He described being pushed down the stairs and 
indicated that he fell on his head while in service.  He 
stated that the doctor had not told him of any epileptic 
spells or seizures.  He stated that he was only being treated 
for sugar diabetes and arthritis in his right knee.  

The veteran underwent a VA examination for diabetes and 
joints in October 1997.  The examiner commented that the 
veteran was a poor historian.  The veteran stated that he 
could not remember the details of his injuries during the 
military.  He stated that he was injured in his right during 
the military and had right knee surgery approximately 35 
years ago.  Diagnoses were type diabetes mellitus, peripheral 
vascular disease secondary to diabetes, and posttraumatic 
arthritis of the right knee. 

The veteran underwent a VA examination for his eyes in 
October 1997.  Diagnoses were background diabetic 
retinopathy, both eyes, cataracts, and myopia.  

The veteran was afforded a hearing before the RO in October 
1998, a transcript of which has been associated with the 
claims folder.  He clarified that he was in the military from 
October to December 1943.  He stated that he did not suffer 
any type of head injury prior to service.  He stated that 
another veteran had the same name that he had, and he was at 
the doctors at the same time he was, and that was why a 
history from service documented a pre-service head injury.  
He stated that somebody pushed him from behind in service and 
he woke up in the hospital.  He emphatically stated that he 
did not have epileptic spells and stated that he had not take 
seizure medication.  He stated that he was discharged from 
service because he hurt his head, and the service records 
which indicated otherwise were wrong.  

The veteran testified that after service he had pains on the 
left side all the way down to his spine.  He stated that 
after service he sought treatment at the Alexandria Hospital 
because the laceration on his head from service reopened.  He 
stated that they did not tell him what was wrong with his 
head, but they did want to put a silver plate in there.  


Relevant law and regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including psychoses, if such are shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 



Analysis

The veteran's claim for service connection for residuals of a 
head injury, to include headaches with dizziness and 
stuttering speech is well grounded, meaning plausible, and 
the file shows that the VA has fulfilled its duty to assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991)

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (b) 
(1998).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306. (1998).

The veteran's service medical records show that his nervous 
system was evaluated as normal at his enlistment examination 
in October 1943.  At that time, it was not noted that the 
veteran had suffered a head injury prior to service.  Thus, 
the presumption of soundness applies.  However, less than 
three months into the veteran's period of service, the 
veteran was hospitalized after suffering a "spell" the 
previous day.  Final diagnosis was post-traumatic epilepsy, 
manifested by periods of unconsciousness.  

During the veteran's in service hospitalization, he provided 
a history of being in an accident in 1940 (prior to service) 
which rendered him unconsciousness.  The veteran described 
"spells" after the accident, which consisted of becoming 
dizzy and falling.  He stated that he had had many spells 
since that time, occasionally as often as 2 in 3 days.  

As held by the Court in Miller v. West, 11 Vet. App. 345, 348 
(1998), a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  

However, in Gahman v. West No. 96-1303 (U.S. Vet. App. June 
4, 1999), the Court distinguished the Miller case and held 
that the appellant's own history filtered through the medical 
expertise of the Board of Medical Survey served as a factual 
predicate for the conclusion that a medical condition 
preexisted service, and that therefore the unanimous findings 
of the professionals who constituted the Board of Medical 
Survey clearly and unmistakably rebutted the presumption of 
soundness.  

The facts in the present case on appeal and the Gahman case 
are similar.  In this case, in December 1943, the Board of 
Medical Examiners determined that the veteran had suffered a 
head injury prior to service which resulted in post-traumatic 
epilepsy manifested by period of loss of consciousness.  
Their findings were made based on the veteran's history of 
his fall prior to service in 1940, which the veteran provided 
when he was hospitalized after a "spell" during service.  
As in the Gahman case, the veteran's own history of his fall 
prior to service filtered through the medical expertise of 
the Board of Medical Examiners (as opposed to the Board of 
Medical Survey in the Gahman case) clearly and unmistakably 
rebuts the presumption of soundness.  

The fact that the veteran now claims a different sequence of 
events regarding his fall (he states that he suffered his 
head injury in service, not prior to service, and that the 
doctors in service confused his history with that of another 
veteran's) does not carry much weight.  The veteran concedes 
that he was in service from October to December 1943 and that 
he was discharged from service for a medical reason involving 
his head.  The personnel records and service medical records 
support this sequence of events.  

The evidence simply does not show that the veteran suffered 
his initial head injury in service or that the doctors in 
service confused his history with that of another veteran's.  
Much greater weight is accorded to the veteran's documented 
history of events which he gave to the medical examiners in 
service, which is closer in time by more than 50 years than 
the history he is providing now.  These facts and 
circumstances constitute clear and unmistakable evidence to 
rebut the presumption of soundness, and it must be concluded 
that the veteran sustained a head injury prior to service 
which included residuals including "spells" consisting of 
becoming dizzy and falling.    

Since the presumption of soundness has been rebutted, service 
connection for residuals of a head injury, to include 
headaches with dizziness and stuttering speech, would be 
appropriate only if the preservice condition was aggravated 
by service.  In determining whether there was aggravation in 
service, the first question that must be resolved is whether 
there was an increase in disability during service.  As will 
be explained below, the medical evidence does not show that 
the veteran's head injury residuals increased in disability 
during service.  

As the Court held in Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991), "temporary or intermittent flare-ups during service 
of the preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  The 
medical evidence shows that this is what happened in this 
instance.  The veteran sustained a head injury prior to 
service which resulted in spells of becoming dizzy and 
falling.  However, such disorder was not noted at induction 
into service.  The veteran incurred a flare-up during service 
consisting of a "spell."  The examiners in service 
diagnosed the veteran with post-traumatic epilepsy, 
manifested by period of loss of consciousness.  The evidence 
does not show that the veteran's inservice "spell" was any 
more severe than his "spells" prior to service, nor that 
any of the residuals of a head injury were more severe than 
they had been before service.  Thus, it must be concluded 
that there was not an increase in disability during service 
of the veteran's residuals of a head injury to include 
dizziness.  

Regarding the specific head injury residuals of headaches and 
of stuttering speech, it is true that the evidence does not 
show that the veteran had these specific residuals prior to 
service.  However, the evidence also does not show that the 
veteran had these residuals during service.  In fact, the 
medical evidence does not show that the veteran developed the 
head injury residuals of headaches and of stuttering speech 
until more than 50 years after service.  Also, the evidence 
does not show that head injury residuals of headaches and of 
stuttering speech developed as a result of the veteran's one 
documented "spell" during service.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
head injury to include headaches with dizziness and 
stuttering speech.   The evidence not being in equipoise, the 
benefit of the doubt need not be applied. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches with dizziness and stuttering 
speech is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

